Title: To John Adams from William Vaughan, 17 August 1807
From: Vaughan, William
To: Adams, John



Orig per. New packetSir
London, 17 Aug 1807

I feel a pleasure in forwarding to you the second part of the Transactions of the Philosophical Society for 1806 and the first part for 1807, which that Society have been pleased to transmit to you through me which I hope you will receive safe by Captain LeBosquet of the Morneo.
In the same Packet, I have sent duplicates for Bowdoin College may I beg the favor of you to cause the same to be sent to them with the enclosed letter.
I hope the Volumes of last year were received safe.
Permit me to suggest to you sending me a line of acknowledgement to the Society for the present I am with great respect / Sir / your mo ob Sert
Wm Vaughan